Exhibit 10.7
 
PARENT SUPPORT AGREEMENT
 
This PARENT SUPPORT AGREEMENT (this “Agreement”) is executed as of November 2,
2020, by VERIZON COMMUNICATIONS INC., a Delaware corporation (the “Parent
Support Provider”) in favor of Verizon ABS LLC, a Delaware limited liability
company (the “Depositor”), Verizon Owner Trust 2020-C, a Delaware statutory
trust (the “Issuer”) and U.S. Bank National Association, as Indenture Trustee
under the Indenture (the “Indenture Trustee”) for the benefit of the
Noteholders.  The Depositor, the Issuer and the Indenture Trustee are
collectively referred to as the “Beneficiaries,” and each individually a
“Beneficiary.”  Capitalized terms used but not defined in this Agreement are
defined in Appendix A to the Transfer and Servicing Agreement, dated as of
November 2, 2020, among the Issuer, the Depositor, and Cellco Partnership d/b/a
Verizon Wireless (“Cellco”), as servicer (in such capacity, the “Servicer”), as
marketing agent (in such capacity, the “Marketing Agent”) and as custodian (in
such capacity, the “Custodian”).  Appendix A also contains usage rules that
apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.
 
PRELIMINARY STATEMENTS
 
A. The various Originators party to the Originator Receivables Transfer
Agreement from time to time (the “Originators”) and the Depositor are parties to
that certain Originator Receivables Transfer Agreement, dated as of November 2,
2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Originator Receivables Transfer Agreement”), pursuant to which the
Originators will transfer and absolutely assign to the Depositor a revolving
pool of Receivables and related assets from time to time.
 
B. Verizon DPPA Master Trust (the “Master Trust”), the Servicer, and the
Depositor are parties to that certain Master Trust Receivables Transfer
Agreement, dated as of November 2, 2020 (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Trust Receivables Transfer
Agreement”), pursuant to which the Master Trust will transfer and absolutely
assign to the Depositor a revolving pool of Receivables and related assets from
time to time.
 
C. The Issuer, the Depositor, the Servicer, the Marketing Agent and the
Custodian are parties to that certain Transfer and Servicing Agreement, dated as
of November 2, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Transfer and Servicing Agreement”), pursuant to which
the Depositor will transfer and absolutely assign to the Issuer a revolving pool
of Receivables and related assets from time to time and under which each of the
Servicer and the Marketing Agent will have certain obligations to the Issuer.
 
D. Under the Originator Receivables Transfer Agreement, to the extent (i) an
Originator breaches the Eligibility Representation with respect to one or more
Receivables (it being understood and agreed that any inaccuracy in the
Eligibility Representation will be deemed not to constitute a breach of the
Eligibility Representation if such inaccuracy does not affect the ability of the
Issuer to receive and retain payment in full on such Receivable on the terms and
conditions and within the timeframe set forth in the underlying device payment
plan agreement), (ii) such breach has a material adverse effect on the Issuer
and (iii) such breach is not cured by the end of the applicable grace period set
forth in Section 3.4(b) of the Originator Receivables
 

--------------------------------------------------------------------------------

Transfer Agreement, such Originator that has breached the Eligibility
Representation is required to reacquire all affected Receivables by remitting
the Acquisition Amount for the related Receivables to the Collection Account, as
set forth in Section 3.4(b) of the Originator Receivables Transfer Agreement
(such reacquisition is referred to herein as the “Originator Reacquisition
Obligation”).
 
E. Under the Originator Receivables Transfer Agreement, if a Receivable
transferred by an Originator becomes a Bankruptcy Surrendered Receivable, the
related Originator is required to reacquire any such Receivable from the Issuer
by remitting the Acquisition Amount for the related Bankruptcy Surrendered
Receivables to the Collection Account, as set forth in Section 4.6 of the
Originator Receivables Transfer Agreement (such reacquisition is referred to
herein as the “Originator Bankruptcy Reacquisition Obligation”).
 
F. Under the Master Trust Receivables Transfer Agreement, to the extent (i) the
Servicer breaches the Eligibility Representation with respect to one or more
Receivables (it being understood and agreed that any inaccuracy in the
Eligibility Representation will be deemed not to constitute a breach of the
Eligibility Representation if such inaccuracy does not affect the ability of the
Issuer to receive and retain payment in full on such Receivable on the terms and
conditions and within the timeframe set forth in the underlying device payment
plan agreement), (ii) such breach has a material adverse effect on the Issuer
and (iii) such breach is not cured by the end of the applicable grace period set
forth in Section 3.4(b) of the Master Trust Receivables Transfer Agreement, the
Servicer is required to acquire all affected Receivables by remitting the
Acquisition Amount for the related Receivables to the Collection Account, as set
forth in Section 3.4(b) of the Master Trust Receivables Transfer Agreement (such
acquisition is referred to herein as the “Servicer Representation Obligation”).
 
G. Under the Master Trust Receivables Transfer Agreement, if a Receivable
transferred by the Master Trust becomes a Bankruptcy Surrendered Receivable, the
Servicer is required to acquire any such Receivable from the Issuer by remitting
the Acquisition Amount for the related Bankruptcy Surrendered Receivables to the
Collection Account, as set forth in Section 4.7 of the Master Trust Receivables
Transfer Agreement (such acquisition is referred to herein as the “Servicer
Bankruptcy Acquisition Obligation”).
 
H. Pursuant to the terms of the Transfer and Servicing Agreement, the Depositor
will transfer and absolutely assign to the Issuer, among other things, (i) the
Depositor’s rights to the Eligibility Representations made by each Originator
under the Originator Receivables Transfer Agreement and by the Servicer under
the Master Trust Receivables Transfer Agreement and (ii) the Depositor’s right
to enforce each Originator’s Originator Reacquisition Obligation and the
Servicer’s Servicer Representation Obligation.
 
I. Under the Transfer and Servicing Agreement, the Servicer is required to
deposit all Collections for any Collection Period into the Collection Account,
as specified in Section 4.3(b) of the Transfer and Servicing Agreement (such
deposit obligation is referred to herein as the “Servicer Deposit Obligation”).
 
J. Under the Transfer and Servicing Agreement, to the extent that the Servicer
breaches certain covenants made by it under Sections 3.2(b), 3.2(c) or 3.2(d) of
the Transfer and
 

--------------------------------------------------------------------------------

Servicing Agreement, the Servicer is required to acquire all affected
Receivables from the Issuer by remitting the Acquisition Amount for the related
Receivables to the Collection Account, as set forth in Section 3.3 of the
Transfer and Servicing Agreement (such acquisition is referred to herein as the
“Servicer Acquisition Obligation”).
 
K. Under the Transfer and Servicing Agreement, the Marketing Agent is required,
as set forth in Section 3.11(b) of the Transfer and Servicing Agreement, to
remit, or cause the related Originators to remit, to the Collection Account the
amounts set forth in Sections 4.3(g), 4.3(h) and 4.3(i) of the Transfer and
Servicing Agreement, as applicable (such remittance obligation is referred to
herein as the “Marketing Agent Remittance Obligation”).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parent Support Provider agrees as follows:
 
Section 1.   Undertaking.
 
(a) For value received by it and its Affiliates, the Parent Support Provider
hereby absolutely, unconditionally and irrevocably assures and undertakes for
the benefit of each of the Beneficiaries the due and punctual remittance by any
Originator, the Servicer (for as long as the Servicer is Cellco or an Affiliate
of Cellco) and the Marketing Agent (for as long as the Marketing Agent is Cellco
or an Affiliate of Cellco) (referred to collectively as the “Covered Entities”
and each, a “Covered Entity”), as applicable, of (i) the Acquisition Amount by
each Originator in respect of the Originator Reacquisition Obligation and the
Originator Bankruptcy Reacquisition Obligation, (ii) the deposit of Collections
by the Servicer (for as long as the Servicer is Cellco or an Affiliate of
Cellco) in respect of the Servicer Deposit Obligation, (iii) the Acquisition
Amount by the Servicer in respect of the Servicer Representation Obligation (or
by Cellco, to the extent the Servicer is no longer Cellco), the Servicer
Bankruptcy Acquisition Obligation (for as long as the Servicer is Cellco or an
Affiliate of Cellco) and the Servicer Acquisition Obligation (for as long as the
Servicer is Cellco or an Affiliate of Cellco) and (iv) the remittances or
payments pursuant to Sections 4.3(g), 4.3(h) or 4.3(i) of the Transfer and
Servicing Agreement, as applicable, by the Marketing Agent (for as long as the
Marketing Agent is Cellco or an Affiliate of Cellco) or the related Originators
in respect of the Marketing Agent Remittance Obligation (the amounts described
in clauses (i), (ii), (iii) and (iv), collectively, the “Guaranteed
Obligations”) irrespective of: (A) the validity, binding effect, subordination,
disaffirmance, enforceability or amendment, restatement, modification or
supplement of, or waiver of compliance with, this Agreement, the Transaction
Documents or any documents related hereto or thereto, (B) any change in the
existence, ownership (to the extent that as a result of such change in ownership
such Covered Entity continues to be a subsidiary or Affiliate of Verizon) or
formation of, or the bankruptcy or insolvency of, any Covered Entity, (C) any
extension, renewal, settlement, compromise, exchange, waiver or release in
respect of any Guaranteed Obligation (or any collateral security therefor,
including the property sold, purchased, contributed (or purportedly sold,
purchased or contributed) or otherwise pledged or transferred under any of the
Transaction Documents) by any party to this Agreement, the Transaction Documents
or any related documents, (D) the existence of any claim, set-off, counterclaim
or other right that the Parent Support Provider or any other Person may have
against any Covered Entity or any other Person, (E) any impossibility or
impracticability of
 

--------------------------------------------------------------------------------

performance, illegality, force majeure, any act of any Governmental Authority or
any other circumstance that might otherwise constitute a legal or equitable
discharge or defense available to, or provide a discharge of, the Parent Support
Provider, (F) any Law affecting any term of any of the Guaranteed Obligations or
any Transaction Document, or rights of any Beneficiary with respect thereto or
otherwise, (G) the failure by any Beneficiary to take any steps to perfect and
maintain perfected its interest in, or the impairment of, any Receivable or (H)
any failure to obtain any authorization or approval from or to notify or file
with, any Governmental Authority that is required in connection with the
performance of the Guaranteed Obligations or otherwise.
 
(b) Without limiting the generality of the foregoing, the Parent Support
Provider agrees that if any Covered Entity shall fail in any manner whatsoever
to remit any amounts in connection with any of its respective Guaranteed
Obligations when the same shall be required to be remitted under any applicable
Transaction Document to which it is a party, including after the expiration of
all applicable grace periods, then the Parent Support Provider will itself duly
and punctually remit or cause to be remitted to the Collection Account any such
Guaranteed Obligations after receipt by the Parent Support Provider of written
notice from the Indenture Trustee that the applicable Covered Entity has failed
to remit any required amounts under the applicable Transaction Documents.  It
shall not be a condition to the accrual of the obligation of the Parent Support
Provider hereunder to perform any Guaranteed Obligations that a Beneficiary or
any other Person shall have first made any request of or demand upon or given
any notice to the Parent Support Provider, any Covered Entity, or any other
Person or have initiated any action or proceeding against the Parent Support
Provider, any Covered Entity or any other Person in respect thereof, except for
any such request, demand or notice required to be given hereunder or under any
other Transaction Documents.  The Parent Support Provider hereby expressly
waives diligence, presentment, demand, protest or notice (except as required
hereunder or under any other Transaction Documents) of any kind whatsoever, as
well as any requirement that the Beneficiaries (or any one of them) exhaust any
right to take any action against any Covered Entity or any other Person
(including the filing of any claims in the event of a receivership or bankruptcy
of any of the foregoing), or with respect to any collateral or collateral
security at any time securing any of the Guaranteed Obligations, and hereby
consents to any and all extensions of time of the due performance of any or all
of the Guaranteed Obligations.  The Parent Support Provider agrees that it shall
not exercise or assert any right which it may acquire by way of subrogation
under this Agreement unless and until all Guaranteed Obligations shall have been
indefeasibly paid in full.  The Parent Support Provider also hereby expressly
waives all other defenses it may have as a guarantor or a surety generally or
otherwise based upon suretyship, impairment of collateral or otherwise in
connection with the Guaranteed Obligations whether in equity or at law.  The
Parent Support Provider agrees that its obligations hereunder shall be
irrevocable and unconditional.
 
(c) Notwithstanding anything set forth in this Agreement, the Parent Support
Provider shall under no circumstances be obligated to undertake or perform any
obligations of any Covered Entity other than those payment obligations expressly
set forth in this Agreement and shall not be deemed by virtue of any of its
agreements hereunder to have guaranteed the repayment of the Receivables or the
timely payment of interest on, the ultimate repayment of the principal of, or
any other amounts due with respect to, the Notes under the Indenture.  For the
sake of clarity, and without limiting the foregoing, it is expressly
acknowledged and agreed that the Guaranteed Obligations do not include the
payment or guaranty of any amounts to the
 

--------------------------------------------------------------------------------

extent such amounts constitute recourse with respect to a Receivable by reason
of nonpayment by an Obligor.
 
Section 2.   Confirmation.  The Parent Support Provider hereby confirms that the
transactions contemplated by the Transaction Documents have been arranged among
the Covered Entities, the Beneficiaries, and the Owner Trustee, as applicable,
with the Parent Support Provider’s full knowledge and consent and any amendment,
restatement, modification or supplement of, or waiver of compliance with, the
Transaction Documents in accordance with the terms thereof by any of the
foregoing shall be deemed to be with the Parent Support Provider’s full
knowledge and consent.  The Parent Support Provider hereby confirms (i) that on
the date hereof (a) the Servicer and the Marketing Agent are its wholly owned
indirect subsidiaries and (b) each of the Originators is a controlled Affiliate
and (ii) that it is in the best interest of the Parent Support Provider to
execute this Agreement, inasmuch as the Parent Support Provider (individually)
and the Parent Support Provider and its Affiliates (collectively) will derive
substantial direct and indirect benefit from the transactions contemplated by
the Originator Receivables Transfer Agreement, the Master Trust Receivables
Transfer Agreement, the Transfer and Servicing Agreement and the other
Transaction Documents.  The Parent Support Provider agrees to notify the
Beneficiaries in the event that (i) the Servicer or the Marketing Agent ceases
to be a wholly owned indirect subsidiary of the Parent Support Provider or (ii)
any of the Originators ceases to be a controlled Affiliate of the Parent Support
Provider.
 
Section 3.   Representations and Warranties.  The Parent Support Provider hereby
represents and warrants to each Beneficiary on and as of the date hereof and
each Acquisition Date that:
 
(i) Organization and Good Standing.  It is a validly existing corporation in
good standing under the laws of the State of Delaware and has full power and
authority to own its properties and conduct its business as presently owned or
conducted, and to execute, deliver and perform its obligations under this
Agreement.
 
(ii) Due Qualification.  It is duly qualified to do business, is in good
standing as a foreign entity (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in each jurisdiction in which the
performance of this Agreement requires such qualification, licenses or
approvals, except where the failure to so qualify or obtain licenses or
approvals would not reasonably be expected to have a Material Adverse Effect.
 
(iii) Power and Authority; Due Authorization.  It has duly authorized by all
necessary corporate action the execution, delivery and performance of this
Agreement.
 
(iv) Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Parent Support Provider, enforceable against it in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar Laws affecting creditors’ rights generally or
by general principles of equity.



--------------------------------------------------------------------------------

(v) No Conflict.  The execution and delivery of this Agreement and the
performance by the Parent Support Provider of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof applicable to the Parent
Support Provider, will not (i) contravene the organizational documents of the
Parent Support Provider, or (ii) conflict with, violate or result in any breach
of any of the material terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, any indenture, contract,
agreement, mortgage, deed of trust or other instrument to which the Parent
Support Provider is a party or by which it or its properties are bound, except
where such conflict, violation or breach would not reasonably be expected to
have a Material Adverse Effect.
 
(vi) No Violation.  The execution and delivery of this Agreement by the Parent
Support Provider, the performance by the Parent Support Provider of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof applicable to the Parent Support Provider will not violate any Law
applicable to the Parent Support Provider, except where such violation would not
reasonably be expected to have a Material Adverse Effect.
 
(vii) No Proceedings.  There are no actions, suits, investigations or other
proceedings pending, or to its knowledge threatened, against the Parent Support
Provider or any of its properties, that if adversely determined (individually or
in the aggregate), would reasonably be expected to have a Material Adverse
Effect.
 
(viii)             Governmental Approvals.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of this Agreement
or the transactions contemplated hereby.
 
(ix)     Compliance with Law.  It has complied with all applicable Law, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
Section 4.   Covenants.  The Parent Support Provider covenants and agrees that,
from the date hereof until all Guaranteed Obligations are indefeasibly paid in
full, it shall observe and perform the following covenants:
 
(i) Preservation of Corporate Existence.  It shall preserve and maintain its
legal existence, rights, franchises, qualifications and privileges.
 
(ii) Information and Assistance.  It shall also do all such things and execute
all such documents as the Beneficiaries may reasonably consider necessary or
desirable to give full effect to this Agreement and to perfect and preserve the
rights and powers of any Beneficiary hereunder or with respect hereto.
 

--------------------------------------------------------------------------------

Section 5.   Miscellaneous.
 
(a) The Parent Support Provider agrees that any payments hereunder will comprise
Available Funds and be distributed by the Issuer according to the priority of
payments set forth in Section 8.2 of the Indenture.
 
(b) Any payments hereunder shall be made in full in U.S. dollars without any
set-off, deduction or counterclaim; and the Parent Support Provider’s
obligations hereunder shall not be satisfied by any tender or recovery of
another currency except to the extent such tender or recovery results in receipt
of the full amount of U.S. dollars required hereunder.
 
(c) This Agreement and the payment obligations of the Parent Support Provider
hereunder shall rank pari passu with any similar support agreements issued by
the Parent Support Provider or any senior unsecured debt of the Parent Support
Provider.
 
(d) No amendment or waiver of any provision of this Agreement or consent to any
departure by the Parent Support Provider therefrom shall be effective unless the
same shall be in writing and signed by each Beneficiary and the Parent Support
Provider.  No failure on the part of any Beneficiary to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right hereunder preclude any other or
further exercise thereof or the exercise of any other right.
 
(e) This Agreement shall bind and inure to the benefit of the parties hereto,
the other Beneficiaries and their respective successors and permitted assigns. 
The Parent Support Provider shall not assign, delegate or otherwise transfer any
rights or obligations hereunder without the prior written consent of the
Beneficiaries.  Each of the parties hereto agrees that each Beneficiary shall be
a third party beneficiary of this Agreement.
 
(f) THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF).
 
(g) Each party submits to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
Court sitting in New York, New York for legal proceedings relating to this
Agreement.  Each party irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or in the future have to the venue of a
proceeding brought in such a court and any claim that the proceeding was brought
in an inconvenient forum.
 
(h) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY MATTER ARISING
THEREUNDER WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 

--------------------------------------------------------------------------------

Section 6.   Termination of Agreement.  (a) This Agreement and the Parent
Support Provider’s obligations hereunder shall remain operative and continue in
full force and effect until the later of (i) the date on which all the Notes of
the Issuer have been indefeasibly paid in full and the Transaction Documents
have terminated in accordance with their terms, and (ii) such time as all
Guaranteed Obligations are duly performed and indefeasibly paid and satisfied in
full, provided, that this Agreement and the Parent Support Provider’s
obligations hereunder shall continue to be effective or shall be reinstated, as
the case may be, if at any time payment of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of any Covered Entity as though such payment had
not been made or other satisfaction occurred, whether or not any of the
Beneficiaries (or their respective assigns) are in possession of this
Agreement.  No invalidity, irregularity or unenforceability by reason of the
bankruptcy, insolvency, reorganization or other similar Laws, or any other Law
or order of any Governmental Authority thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of the Parent Support Provider under this
Agreement.
 
(b) This Agreement shall survive the insolvency of any Covered Entity, any
Beneficiary or any other Person and the commencement of any case or proceeding
by or against any Covered Entity or any other Person under any bankruptcy,
insolvency, reorganization or other similar Law.  No automatic stay under any
bankruptcy, insolvency, reorganization or other similar Law with respect to any
Covered Entity or any other Person shall postpone the obligations of the Parent
Support Provider under this Agreement.
 
Section 7.   Set-off.  Each Beneficiary (and its assigns) is hereby authorized
by the Parent Support Provider at any time and from time to time, without notice
to the Parent Support Provider (any such notice being expressly waived by the
Parent Support Provider) and to the fullest extent permitted by Law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) and other sums at any time held by, and other indebtedness at any time
owing to, any such Beneficiary to or for the credit to the account of the Parent
Support Provider, against any and all Guaranteed Obligations of the Parent
Support Provider, now or hereafter existing under this Agreement.
 
Section 8.   Entire Agreement; Severability; No Party Deemed Drafter.  This
Agreement and the other Transaction Documents referenced herein constitute the
entire agreement of the parties hereto with respect to the matters set forth
herein.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by Law or any other agreement, and this
Agreement shall be in addition to any other guaranty of or security for any of
the Guaranteed Obligations.  The provisions of this Agreement are severable, and
in any action or proceeding involving any state corporate, limited partnership
or limited liability company law, or any bankruptcy, insolvency, reorganization
or other similar Law, if the obligations of the Parent Support Provider
hereunder would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of the Parent Support Provider’s
liability under this Agreement, then, notwithstanding any other provision of
this Agreement to the contrary, the amount of such liability shall, without any
further action by the Parent Support Provider or any Beneficiary, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding.  Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as
 

--------------------------------------------------------------------------------

to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Each of the
parties hereto hereby agrees that no party hereto shall be deemed to be the
drafter of this Agreement.
 
Section 9.   Expenses.  The Parent Support Provider agrees to pay on demand to
the extent not otherwise paid under the Indenture:
 
(a) all reasonable costs and expenses incurred by any Beneficiary in connection
with the negotiation, preparation, execution and delivery of this Agreement and
any amendment, restatement or supplement of, or consent or waivers under, this
Agreement (whether or not consummated), enforcement of, or any actual or claimed
breach of, or claim under, this Agreement, including the fees and expenses of
counsel incurred in connection therewith and all accountants’, auditors’,
consultants’ and other agents’ fees and expenses incurred in connection with any
of the foregoing or in advising such Persons as to their respective rights and
remedies under this Agreement; and
 
(b) all stamp or documentary taxes or any other excise or property taxes,
charges or similar levies payable in connection with the execution and delivery
of this Agreement, if such taxes are imposed by the United States (or any state
or political subdivision thereof).
 
Section 10.   Addresses for Notices.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communication) and shall be personally delivered
or sent by express mail or nationally recognized overnight courier or by
certified mail, first class postage prepaid, or by facsimile, to the intended
party at the address, facsimile number or email address of such party set forth
in Schedule B to the Transfer and Servicing Agreement, which address the party
may change by notifying the other parties hereto.  All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier or if sent by certified mail, when received and (b) if
transmitted by facsimile or email, when sent, receipt confirmed by telephonic or
electronic means.
 
Section 11.   No Petition.  The Parent Support Provider agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of (a) all securities issued by the Depositor
or by a trust for which the Depositor was a depositor or (b) the Notes, it will
not start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar Law.  This Section 11 will survive
the termination of this Agreement.
 
Section 12.  Electronic Signatures.  Each party agrees that this Agreement and
any other documents to be delivered in connection herewith may be electronically
signed, and that any electronic signatures appearing on this Agreement or such
other documents are the same as handwritten signatures for the purposes of
validity, enforceability, and admissibility.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Support Provider has executed this Agreement as
of the date first written above.
 
 
VERIZON COMMUNICATIONS INC.
 
 
 
 
 
 
 
By:  
/s/ Scott Krohn                                         
 
 
Name: Scott Krohn
 
 
Title:   Senior Vice President and Treasurer










--------------------------------------------------------------------------------

VERIZON OWNER TRUST 2020-C,
 
as Issuer
       
By:  
WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity
but solely as Owner Trustee of the Issuer
             
By:
/s/ Adam R. Vogelsong                                          

   
Name: Adam R. Vogelsong
   
Title:   Vice President
             
U.S. BANK NATIONAL ASSOCIATION,
 
not in its individual capacity but solely as Indenture Trustee
             
By:
/s/ Matthew M. Smith                                             

   
Name: Matthew M. Smith
   
Title:   Vice President
 




--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED, as of the date first written above.


VERIZON ABS LLC,
 
as Depositor
 
 
 
 
 
 
 
By:   
/s/ Kee Chan Sin                                               
 
 
Name: Kee Chan Sin
 
 
Title:   Chief Financial Officer
 
 
 
 












